EXHIBIT 32.2 CERTIFICATION PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002 I, David J. Mendez, Chief Financial Officer of PacifiCorp (the “Company”), certify, pursuant to Section906 of the Sarbanes-Oxley Act of 2002, 18U.S.C. Section1350, that to the best of my knowledge: (1) the Quarterly Report on Form10-Q of the Company for the quarterly period ended June30, 2007, (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15U.S.C.78m or 78o(d)); and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Date: August3, 2007 /s/ David J. Mendez David J. Mendez Senior Vice President and Chief Financial Officer, PacifiCorp
